Due notice of judgment was given by registered mail to the assistant district attorney representing the defendant and who had submitted the case before this Court. Receipt of notice was acknowledged on March 8th, 1944, the registry receipt card being signed by Enid L. Sims, addressee's agent.
Application for rehearing was made by the District Attorney and was not filed with the Clerk of this Court until March 27th, 1944.
The notice given to the Assistant District Attorney was proper and sufficient notice and obviously the application for rehearing filed by the District Attorney, although his name appeared as counsel of record, came too late to be considered. Acknowledgment by the addressee's agent was also sufficient. See McCaskey Register Co. v. Lumpkin, La.App., 197 So. 640.
For these reasons the application is not considered.